NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



                                 )
YHT & ASSOCIATES, INC.,          )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D15-1394
                                 )
NATIONSTAR MORTGAGE LLC,         )
NANCY L. ELIA, SUNTRUST BANK,    )
and GROVES GOLF & COUNTRY        )
CLUB MASTER ASSOCIATION, INC. )
                                 )
           Appellees.            )
________________________________ )

Opinion filed September 30, 2015.

Appeal from the Circuit Court for
Pasco County; Wayne L. Cobb, Senior
Judge.

Heather A. DeGrave of Walters, Levine,
Klingensmith & Thomison, P.A., Tampa,
for Appellant.

Nancy M. Wallace, Ryan D. O'Connor,
and William P. Heller of Akerman LLP,
Tallahassee, for Appellee Nationstar
Mortgage.

No appearance for remaining Appellees.
ALTENBERND, Judge.

              We previously dismissed this appeal with an unpublished order. YHT &

Associates, Inc. (YHT), moved for rehearing of that order. We grant rehearing to

publish this order, but the order remains an order of dismissal. This case involves the

increasingly common situation in which title to property is transferred while the property

is the subject of a foreclosure proceeding and a lis pendens. Because the trial court

denied YHT's motion to intervene and YHT did not appeal that order, it has no standing

to appeal the final judgment of foreclosure even though its name was erroneously

placed in the style of the uniform final judgment of foreclosure.

              On August 4, 2010, Aurora Loan Services LLC filed a foreclosure

complaint against Nancy L. Elia, as the individual owner of a residential property in

Pasco County. The complaint identified other parties as defendants, but it did not name

YHT as a party. A lis pendens was filed at the same time. In 2013, Nationstar

Mortgage LLC was substituted for Aurora Loan Services LLC as the plaintiff.

              In June 2013, YHT filed a motion seeking in the alternative to substitute as

a real party in interest pursuant to Florida Rule of Civil Procedure 1.210 or to intervene

pursuant to rule 1.230. The motion alleged that Ms. Elia had sold the property to YHT.

Although not important to our disposition, it appears that she actually sold the property

to Florida Limited Investments Properties, Inc., which in turn had quitclaimed the

property in April 2012 to YHT, as trustee of a land trust. The motion does not allege

that YHT has been substituted as the obligor on the promissory note or as the

mortgagor on the mortgage. In September 2014, the trial court denied this motion.



                                           -2-
Interestingly, it did so using a form that allowed it to circle either "granted" or "denied."

No matter which word the trial judge circled, the order provided that YHT would be

served with future pleadings and orders.

              Although the order denying intervention was a final order that could have

been appealed, YHT did not appeal that order. See, e.g., Adoption Miracles, LLC v.

S.C.W., 912 So. 2d 368, 370 (Fla. 2d DCA 2005) (concluding that an order denying a

motion to intervene was a final order subject to appeal). At the beginning of the

foreclosure trial on February 15, 2015, YHT's attorney attempted to participate, but

Nationstar objected because YHT was not a party. The court refused to allow YHT to

participate. Given that the trial was a proceeding open to the public, the trial court

properly stated: "You're certainly welcome to stay, but just not participate."

              After a brief hearing in which Nationstar announced that the several

defendants had defaulted or been dropped, the court entered a uniform final judgment

of foreclosure. The caption of the judgment listed as defendants Ms. Elia, the other

proper defendants, and YHT. Only YHT appealed the foreclosure judgment.

              Nationstar filed a motion to dismiss this appeal. As explained earlier, we

granted that motion. Now, after a motion for rehearing and several rounds of responses

from the parties, we continue to conclude that this appeal must be dismissed because

YHT is not a party and lacks standing to appeal the judgment.1


              1
               This court recently held that an owner who obtained title during the
foreclosure proceeding and was denied intervention could appeal the denial of
intervention, but in so doing it could not challenge the merits of the final judgment. See
Market Tampa Invests., LLC v. Stobaugh, 40 Fla. L. Weekly D2047 (Fla. 2d DCA
Sept. 2, 2015).




                                             -3-
              "The general rule is that a non-party is a 'stranger to the record' who

cannot 'transfer jurisdiction to the appellate court.' " Barnett v. Barnett, 705 So. 2d 63,

64 (Fla. 4th DCA 1997) (quoting Forcum v. Symmes, 133 So. 88, 89 (Fla. 1931)). Here,

although YHT had the opportunity to challenge the trial court's denial of its motion to

intervene, YHT failed to do so, leaving it as a nonparty to the proceedings below and

thus without standing to appeal to this court. See Watson v. Claughton, 34 So. 2d 243,

244-46 (Fla. 1948) (ruling that the petitioner, by not seeking appellate review of an order

denying his motion to intervene, had "acquiesced in such ruling," thus precluding him

from challenging in the supreme court the trial court's order striking his subsequent

filings). That the order denying intervention directed service of subsequent papers on

YHT and that the foreclosure judgment listed YHT as a defendant do not support a

different result. Cf. Buchanan v. City of Winter Park, 226 So. 2d 860, 863 (Fla. 4th DCA

1969) ("The proper parties . . . in [the] proceeding were established by law and not by

the caption or style of the order.").

              YHT cites several cases, arguing that they support its standing to appeal.

We disagree. In two of the cases, the posture was similar to the posture here: the

appellant was the current owner of the original property but not the original borrower

subject to the foreclosure lawsuit. However, the opinion in Clay County Land Trust No.

08-04-25-0078-014-27, Orange Park Trust Services, LLC v. JPMorgan Chase Bank,

National Ass'n, 152 So. 3d 83 (Fla. 1st DCA 2014), gives no indication of any dispute as

to the appellant's status as a party in the trial court. In Portfolio Investments Corp. v.

Deutsche Bank National Trust Co., 81 So. 3d 534, 536 (Fla. 3d DCA 2012), the court

acknowledged the principle that a nonparty in the trial court is a "stranger to the record"




                                            -4-
but also ruled that the "unique circumstances" of that case gave the appellant standing

to appeal. The "unique circumstances" were the appellant's active participation in the

trial court proceedings without objection by the plaintiff/appellee bank and with the

acquiescence of the lower court, even though the appellant had never sought to

intervene. Id. These unique circumstances did not occur in the case before us.

              We conclude that the remainder of the cases cited by YHT are not

sufficiently analogous to this case to support YHT's standing to appeal. See Smith v.

Chepolis, 896 So. 2d 934, 935-36 (Fla. 1st DCA 2005) (accepting an appeal from a

nonparty in the lower tribunal because the judge of compensation claims had held the

nonparty individually liable without affording him notice); Metro. Cas. Ins. Co. v. Tepper,

969 So. 2d 403, 405 (Fla. 5th DCA 2007) (ruling that a party-defendant had a sufficient

stake in the controversy to appeal the trial court's order dismissing a codefendant from

the litigation); Enter. Leasing Co. v. DeMartino, 15 So. 3d 711, 714 (Fla. 2d DCA 2009)

(reiterating this court's earlier holding that the intended third-party beneficiary of an

insurance release has standing to enforce the release); 601 W. 26 Corp. v. Equity

Capital Co., 174 So. 2d 626, 627 (Fla. 3d DCA 1965) (ruling that the failure of the

defendants to attend the foreclosure sale did not affect their ability to appeal).

              Appeal dismissed.



VILLANTI, C.J., and BLACK, J., Concur.




                                             -5-